EXHIBIT 10.03
4th Amendment to Advisory Agreement
This 4th Amendment (the "4th Amendment") is made as of April 1, 2016 (the
“Effective Date”) among OASIS ROW LLC, a Delaware limited liability company (the
“Trading Company”), R.J. O’Brien Fund Management, LLC, a Delaware limited
liability company (the “Managing Member”), and ROW Asset Management, LLC, a
Delaware limited liability company (the “Trading Advisor”), parties to that
certain Advisory Agreement dated October 1, 2014 and as previously amended.
The Trading Company, the Managing Member, and the Trading Advisor now desire to
amend the terms of the Agreement as set forth below:
1. Exhibit C – Futures Interests Traded is hereby amended to add the following
under the column entitled “Currencies”:
 
Australian Dollar
AD
British Pound
BP
Canadian Dollar
CD
Euro
EC
Japanese Yen
JY
Mexican Peso
PE
New Zealand Dollar
NV
Russian Ruble
RU
South African Rand
RA
Swiss Franc
SF


2. Except as provided in this 4th Amendment, all terms used in this Amendment
that are not otherwise defined shall have the respective meanings ascribed to
such terms in the Agreement.
3. Except as set forth in this 4th Amendment, the Agreement is unaffected and
shall continue in full force and effect in accordance with its terms. If there
is conflict between this amendment and the Agreement, the terms and provisions
of this 4th Amendment shall prevail.




*SIGNATURE PAGE FOLLOWS*
 
Page 1 of 2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed and delivered this 4th Amendment
first effective as of the Effective Date.
OASIS ROW, LLC
by R.J. O’Brien Fund Management, LLC
Managing Member
 
By                                                              
 Name: Julie DeMatteo
 Title: Managing Director
 
R.J. O’Brien Fund Management, LLC
 
By                                                              
 Name: Julie DeMatteo
 Title: Managing Director





ROW Asset Management, LLC
By                                                              
Name: Ryan O’Grady
 Title: Chief Executive Officer


Page 2 of 2